Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant argues that Examiner Tschen did not give full faith and credit to Examiner’s Shewareged. In fact, Examiner Tschen gave full faith and credit to Examiner’s Shewareged Restriction. Examiner Tschen required restriction of the elected methods to further clarify the independent/distinct methods and species, since serious burden existed unless restriction was not made.
Applicant’s election without traverse of Claims 1-6, and 8-16 in the reply filed on September 10, 2021 is acknowledged.
Claims 7, and 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 10, 2021.

Claim Objections
Examiner objects to Claim 1 because of the following informalities:  Claim 1 refers to step (d), however, step (c) discusses the first polymer layer.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9, 11, and 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolters et al. (US 2012/0258228; Wolters) in view of Fitchett et al. (US 2012/0270682; Fitchett)
Re Claims 1, and 3-5: Wolters discloses a sheetlike composite precursor comprising a carrier layer (6). [0100]. Wolters overlays a composite precursor on an outer face a plastic layer (16). Id. A plastic color layer (9) is formed over the plastic layer (16). Id.  The layers can be formed by melt co-extrusion, [0097]; Fig. 2, including printing units for the plastic color layer (9). Id. 
Wolters describes curing/crosslinking of both the plastic colour layer, [0001], and the primer layer. [0070]. 


    PNG
    media_image1.png
    454
    694
    media_image1.png
    Greyscale


Wolters adds a double or poly isocyanate to the primer composition in an amount of 1-25 wt.% relative to the primer layer [0086]. 

Wolters does not disclose that after the hardening layer the isocyanate content of the first polymer layer is in the range of 0.1 - 50wt.%.
However, Fitchett discloses forming layers having isocyanate compounds. [0056]. Fitchett discloses coating a substrate with two adjacent layers, which have different isocyanate indexes. Id. The isocyanate index is a value that shows the ratio of NCO to OH groups. [0055]. Fitchett optimizes the isocyanate index such that the excess of one functional group in one layer reacts with the excess of the other functional group of the adjacent layer. [0059]. This allows crosslinking between the layers forming an interpenetrating polymer network. Id. The crosslinking achieves increased durability. [0060].

	It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Wolters and optimize the isocyanate index of each layer. Fitchett discloses optimizing the isocyanate index of adjacent layers to promote crosslinking between the layers. This results in the advantage of having increased durability, which is desired in the art. Since Wolters layers are curable, it would be reasonable to utilize the teachings of Fitchett to produce an improved multilayer. Wolters also discloses the use of –OH containing groups, [0053], which would react with the NCO.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 

	
Re Claim 2: Wolters does not explicitly disclose the use of di-/poly-isocyanates in the colored plastic layer. Thus, Wolters is open to colored layers having 0% isocyanate content which is less than the content of isocyanate in the primer composition (1-25wt.%).
Alternatively, the determination of optimum or workable ranges of the isocyanate index of the plastic colour layer to achieve crosslinking with the primer layer would have been characterized by routine experimentation. See MPEP 2144.05 IIB
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Wolters and optimize the isocyanate index of each layer. Fitchett discloses optimizing the isocyanate index of adjacent layers to promote crosslinking between the layers. This results in the advantage of having increased durability, which is desired in the art.

Re Claim 6: Wolters discloses that the isocyanate can have a mixture of isocyanates. [0087].


Re Claim 9: Wolters discloses that the primer layer comprises color in an amount less than the plastic colour layer and can contain no pigment. [0062]. The addition of inorganic, mostly white, particles to the primer plastic layer serves to ensure the colourfastness of the outer or outermost plastic colour layer and in particular to avoid its decoloration. Id.
The determination of optimum or workable ranges of the pigment to achieve desired opacity in view of the plastic colour layer would have been characterized by routine experimentation. See MPEP 2144.05 IIB
The determination of optimum or workable ranges of the white pigment to avoid decoloration would have been characterized by routine experimentation. See MPEP 2144.05 IIB
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Wolters and optimize the pigment to achieve the desired color and opacity as well as to avoid decoloration. Wolters discloses these are desired characteristics. These characteristics would have been characterized by routine experimentation.

Re Claim 11: The colour layer comprises a color agent in the range of 3-25 wt.%. [0047, 50].

Re Claims 13-14: Wolters discloses the inclusion of a barrier layer. [0033]. See Layer (13) of Fig. 6.  The barrier layer is joined to the carrier layer via a bonding layer through co-extrusion. [0033]. 

Re Claim 15: Wolters discloses an outer plastic layer (16). See Fig. 6

Claims 3, 8, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolters et al. (Wolters) in view of Fitchett et al. (Fitchett), and Schibull (US 2012/0261295; Schibull)
Wolters/Fitchett disclose the method as shown above. Wolters does not disclose the liquid first polymer comprising di- or polyols.
However, Schibull discloses that the primer layer comprises a di-or polyalcohol [0088], in addition to a di- or polyisocyanate. [0089]. The composition also comprises additives and solvent. [0091-92].  Schibull discloses suitable di- or polyols at [0063] and suitable di or polyisocyanates at [0064]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Wolters and utilize di- or polyols in the composition because Schibull discloses primer compositions, which are suitable for the products of Wolters.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Re Claim 3: See rejections above. Furthermore, Schibull discloses the use of 1,2-ethandiol and MDI. [0063-64]. Based on Schibull disclosure for a composition equaling 100g based on the suitable wt.% of each component, [0088-92], one of ordinary skill in the art could select a 5g of 1,2-ethandiol and 30g of MDI, 40g of inorganic particles and 25g solvent.  This composition—falling within the parameters of Schibull-- comprises a molar isocyanate content that is more than the molar content of the OH provided by the alcohol. 


Re Claim 10: See rejections above. Furthermore, Schibull discloses the use of 1,2-ethandiol and MDI. [0063-64]. Based on Schibull disclosure for a composition equaling 100g based on the suitable wt.% of each component, [0088-92], one of ordinary skill in the art could select a 10g of 1,2-ethandiol and 30g of MDI, 40g of inorganic particles and 20g solvent.  This composition—falling within the parameters of Schibull-- comprises a proportion of aromatic groups to aliphatic groups in a range of 0.744, which falls under the claimed range.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 
	
Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wolters et al. (US 2012/0258228; Wolters) in view of Fitchett et al. (Fitchett), and Kitaike et al. (US 2008/0038544; Kitaike)
Wolters/Fitchett disclose the method as show above. The method applies the plastic colour layer as per Fig. 3, [0098], through a flexo printing step. [0060].  Wolters discloses the use of alcohols, acrylics, acrylates and vinyl ethers for the formation of the colour layer. [0053-54]. Wolters does not explicitly disclose the use of polyvinyl acetal.
Kitaike discloses forming print layers, [0060], on packaging and containers. [0074]. Kitaike discloses print layers can be made from polyvinyl resins, polyurethane resins, polyvinyl acetals as binder and pigment or die. [0060]. The print layer can be performed using common methods such as flexographic printing. [0061]. 

A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wolters et al. (US 2012/0258228; Wolters) in view of Fitchett et al. (Fitchett), and Kataoka et al. (US 2016/0002437; Kataoka)
Re Claim 16: Wolters discloses curing the primer layer. [0078]. Wolters does not disclose the temperature of the curing of the primer layer. Hardening or curing of the layer, in Wolters/Fitchett case, occurs through the consumption of NCO groups reacting with OH groups can be controlled through the addition of catalysts.
 Kataoka is in the field of reactions between OH and NCO groups. [0015]. Discloses that it is known to apply catalysts to aid in the curing composition which lower the temperature and shorten the time of curing. Id. 
The determination of optimum or workable ranges of the catalyst amount to achieve desired temperature for curing would have been characterized by routine experimentation. See MPEP 2144.05 IIB
	It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Wolters and add catalyst to cure the layers of Wolters. This is advantageous in that it reduces the required temperature for curing, which would aid in saving energy. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712